Name: Commission Regulation (EEC) No 2838/83 of 11 October 1983 amending for the 14th time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 10 . 83 Official Journal of the European Communities No L 279/9 COMMISSION REGULATION (EEC) No 2838/83 of 11 October 1983 amending for the 14th time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, subjected to substantial change ; whereas, therefore, it is appropriate to adapt the amounts of special aid and consequently the maximum selling prices ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 10 (3) thereof, Article 1 Regulation (EEC) No 2793/77 is hereby amended as follows : 1 . In Article 1 (2), '9,60 ECU per 100 kilograms' is replaced by '9,10 ECU per 100 kilograms'. 2 . In Article 3 ( 1 ) (c) '2,06 ECU' and '5,21 ECU' are replaced by '2,58 ECU' and '5,58 ECU' respectively. Whereas Commission Regulation (EEC) No 2793/77 (3), as last amended by Regulation (EEC) No 1444/83 (4), fixes the amount of the special aid for skimmed milk for use as feed for animals other than young calves and the maximum selling price applied by dairies ; whereas, in view of changes in the market situation , this aid and the maximum selling price should be adapted ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 17 October 1983 . Whereas Article 2a of Council Regulation (EEC) No 986/68 (*), as last amended by Regulation (EEC) No 11 87/82 (6), states that the aid shall be fixed taking certain factors into account and especially the price of competing proteins ; whereas these factors have been This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 163, 22 . 6 . 1983, p . 56 . (3) OJ No L 321 , 16 . 12 . 1977, p . 30 . 0 OJ No L 146, 4 . 6 . 1983 , p . 16 . 0 OJ No L 169 , 18 . 7 . 1968 , p . 4 . 6 OJ No L 140, 20 . 5 . 1982, p . 6 .